DETAILED ACTION
This is responsive to the application filed 23 March 2021.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al. (US PGPub 2018/0247065).
Claim 1:
Rhee discloses a computer-implemented method comprising: 
capturing, by at least one microphone of a first device in a locked state, audio representing an utterance (“the user equipment 100 may receive the user's speech as a user input”, [0061], see also “in operation 801, execute a voice command function and collect a voice command”, [0124]); 
sending, from the first device to a remote system while the first device is in the locked state, audio data representing the utterance (“The intelligent server 200 may receive a user voice input from the user equipment 100 through a communication network”, [0062], see also “the processor 150 may transmit the collected voice command to a server”, [0125]); 
determining that the first device is in the locked state (“confirm whether the user equipment 100 is in a locked state at present”, [0081], see also “determine whether the electronic device is in a locked state”, [0124]); 
performing, by the remote system, speech processing on the audio data to determine speech processing results data (“The intelligent server 200 may receive a user voice input from the user equipment 100 through a communication network and may change the received voice input to text data. In another embodiment, the intelligent server 200 may generate (or select) a path rule based on the text data. The path rule may include information about an action (or operation) for performing the function of an app and information about parameters necessary for executing (or performing) the action”, [0062], see also “perform speech recognition on the collected voice command and may identify the type of function (e.g., application or action) to be performed, or classification information of results to be output, according to the voice recognition result”, [0125]); 
determining that the speech processing results data correspond to an action that is permitted to be performed while the first device is in the locked state (“The user equipment 100 according to various embodiments may execute all or a part of the plurality of actions based on at least one of whether the user equipment is in a locked state, the type of locking, whether authentication is completed, the type of authentication, the current location, and the type of action in the state in which the user equipment 100 is configured to perform the plurality of actions according to a user voice input”, [0083], see also “compare the type of function or the result value with the classification database stored in advance, or may identify information indicating whether the processing is possible or not, among the information provided by the server. In the case where the processing is possible by the partial function execution, the processor 150 may, in operation 811, execute an action or output a result in the locked state”, [0126]); and 
sending, from the remote system to the first device, data corresponding to execution of the action (“The user equipment 100 may receive the path rule, may select an application depending on the path rule, and may execute an operation included in the path rule in the selected application. The user equipment 100, when executing the application depending on the path rule, may partially or entirely execute the application according to various states relating to a lock screen (e.g., a locked state, an unlocked state, and a silent lock state in which lock is released by a simple input (e.g., a touch gesture))”, [0062]).
In the above embodiments, Rhee does not explicitly disclose that the steps of
determining that the first device is in the locked state and determining that the speech processing results data correspond to an action that is permitted to be performed while the first device is in the locked state are performed by the remote system.
	However, Rhee explicitly discloses that according “to various embodiments, all or some of operations executed in the electronic device 1901 may be executed in another electronic device or a plurality of electronic devices (e.g., the first external electronic device 1902, the second external electronic device 1904, or the server 1906)” ([0232]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to perform the steps of determining that the first device is in the locked state and determining that the speech processing results data correspond to an action that is permitted to be performed while the first device is in the locked state using the remote system in order perform some operations at the remote system (e.g. server) thereby minimizing processing load at the first device.
Claim 2:
Rhee discloses the computer-implemented method of claim 1, further comprising: sending, from the remote system to a speechlet component, the speech processing results data, wherein the data corresponding to execution of the action comprises output data from the speechlet component ([0062]).
Claim 3:
Rhee discloses the computer-implemented method of claim 1, further comprising: sending, from the remote system to a speechlet component, the speech processing results data; and receiving response data from the speechlet component ([0062]), wherein determining, by the remote system, that the speech processing results data correspond to an action that is permitted to be performed while the first device is in the locked state is based at least in part on the response data ([0126], see also [0232]).
Claim 4:
Rhee discloses the computer-implemented method of claim 1, wherein the data corresponding to execution of the action includes a command for the first device to perform the action ([0062]).
Claim 5:
Rhee discloses the computer-implemented method of claim 1, further comprising: sending, from the first device to the remote system, state data indicating the first device is in the locked state ([0083], see also [0232]).
Claim 6:
Rhee discloses the computer-implemented method of claim 1, wherein determining, by the remote system, that the speech processing results data correspond to an action that is permitted to be performed while the first device is in the locked state is based at least in part on user profile data ([0064]).
Claim 7:
Rhee discloses the computer-implemented method of claim 1, further comprising: determining, by the first device while in the locked state, that the audio comprises a wakeword ([0267], see also “recognizing a specified user voice input (e.g., "Hi, Galaxy", "Hi, Bixby", or the like) to execute the voice command function”, [0098]).
Claim 8:
Rhee discloses the computer-implemented method of claim 1, wherein: the speech processing results data comprise intent data; and determining, by the remote system, that the speech processing results data correspond to an action that is permitted to be performed while the first device is in the locked state is based at least in part on the intent data ([0092], see also [0126] and [0232]).
Claims 9-16:
Rhee discloses a system comprising: at least one processor; and memory comprising instructions that, when executed by the at least one processor ([0074], see also Fig. 1), cause the system to perform the steps in process claims 1-8 as shown above.
Claim 17:
Rhee discloses a computer-implemented method comprising: 
capturing, by at least one microphone of a first device in a locked state, audio representing an utterance (“the user equipment 100 may receive the user's speech as a user input”, [0061], see also “in operation 801, execute a voice command function and collect a voice command”, [0124]); 
sending, from the first device to a remote system while the first device is in the locked state, audio data representing the utterance (“The intelligent server 200 may receive a user voice input from the user equipment 100 through a communication network”, [0062], see also “the processor 150 may transmit the collected voice command to a server”, [0125]); 
determining that the first device is in the locked state (“confirm whether the user equipment 100 is in a locked state at present”, [0081], see also “determine whether the electronic device is in a locked state”, [0124]); 
performing, by the remote system, speech processing on the audio data to determine speech processing results data (“The intelligent server 200 may receive a user voice input from the user equipment 100 through a communication network and may change the received voice input to text data. In another embodiment, the intelligent server 200 may generate (or select) a path rule based on the text data. The path rule may include information about an action (or operation) for performing the function of an app and information about parameters necessary for executing (or performing) the action”, [0062], see also “perform speech recognition on the collected voice command and may identify the type of function (e.g., application or action) to be performed, or classification information of results to be output, according to the voice recognition result”, [0125]); 
determining that the speech processing results data do not correspond to an action that is permitted to be performed while the first device is in the locked state (“The user equipment 100 according to various embodiments may execute all or a part of the plurality of actions based on at least one of whether the user equipment is in a locked state, the type of locking, whether authentication is completed, the type of authentication, the current location, and the type of action in the state in which the user equipment 100 is configured to perform the plurality of actions according to a user voice input”, [0083], see also “In the case where the processing is not possible by the partial function execution, the processor 150 may, in operation 813, buffer an action or an output result. In this state, the processor 150 may output a UI informing a user that the locked state needs to be released, while maintaining the locked state”, [0127]); 
sending data corresponding to a prompt to unlock the first device (“output a UI informing a user that the locked state needs to be released”, [0127]); 
determining that the first device is in an unlocked state (“determine whether the locked state is released”, [0127]); and 
sending, from the remote system to the first device, data corresponding to execution of the action (“The user equipment 100 may receive the path rule, may select an application depending on the path rule, and may execute an operation included in the path rule in the selected application. The user equipment 100, when executing the application depending on the path rule, may partially or entirely execute the application according to various states relating to a lock screen (e.g., a locked state, an unlocked state, and a silent lock state in which lock is released by a simple input (e.g., a touch gesture))”, [0062]).
In the above embodiments, Rhee does not explicitly disclose that the steps of determining that the first device is in the locked state, determining that the speech processing results data do not correspond to an action that is permitted to be performed while the first device is in the locked state, sending data corresponding to a prompt to unlock the first device and determining that the first device is in an unlocked state are performed by the remote system.
	However, Rhee explicitly discloses that according “to various embodiments, all or some of operations executed in the electronic device 1901 may be executed in another electronic device or a plurality of electronic devices (e.g., the first external electronic device 1902, the second external electronic device 1904, or the server 1906)” ([0232]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to perform the steps of determining that the first device is in the locked state, determining that the speech processing results data do not correspond to an action that is permitted to be performed while the first device is in the locked state, sending data corresponding to a prompt to unlock the first device and determining that the first device is in an unlocked state in order perform some operations at the remote system (e.g. server) thereby minimizing processing load at the first device.
Claim 18:
Rhee discloses the computer-implemented method of claim 17, further comprising: outputting, by the first device, an indicator corresponding to the prompt (“output a UI informing a user that the locked state needs to be released”, [0127]); receiving, by the first device, input data; processing, by the first device, the input data to determine the input data corresponds to a command to unlock the first device ([0062]); and sending, from the first device to the remote system, state data indicating the first device is in the unlocked state ([0128], see also [0232]).
Claim 19:
Rhee discloses the computer-implemented method of claim 17, further comprising: sending, from the remote system to a speechlet component, the speech processing results data ([0062]); and receiving response data from the speechlet component, wherein determining, by the remote system, that the speech processing results data do not correspond to an action that is permitted to be performed while the first device is in the locked state is based at least in part on the response data ([0127], see also [0232]).
Claim 20:
Rhee discloses the computer-implemented method of claim 17, wherein: the speech processing results data comprise intent data; and determining, by the remote system, that the speech processing results data do not correspond to an action that is permitted to be performed while the first device is in the locked state is based at least in part on the intent data ([0092], see also [0126] and [0232]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shima (US PGPub 2015/0340025) discloses a speech receiving unit that receives speech in a locked state; a voiceprint authentication unit that performs voiceprint authentication based on the speech received in the locked state and determining whether or not a user is legitimate; a speech recognition unit that performs speech recognition of the speech received in the locked state; and an execution unit that executes an application using a result of the speech recognition.
Ahn et al. (US PGPub 2013/0226591) discloses a method for controlling a terminal through a voice input is provided. The method includes receiving a voice input when the terminal is in a state in which the terminal is locked and performing an operation corresponding to the voice input if the voice input corresponds to a preset command.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657